Title: To George Washington from Charles Willson Peale, 27 February 1787
From: Peale, Charles Willson
To: Washington, George



Dr Sir
Phila[delphi]a Feby 27. 1787

Your obliging favor of the Body of the Golden Pheasant, I have received in good condition, although by a stage two Days after the receipt of your Letter. The delay was vexatious, yet I am richly paid in being able to preserve so much beauty. Before this time I had thought those Birds which I have seen in the Chinease paintings were only works of fancy, but now I find them to be only aukerd Portraits.
I am sorry that thier lives cannot be preserved. I did not find the body very lean, the musels of the Thighs were strong, which

with smallness of the Wings, makes me think that they run fast and fly but little. When you have the misfortune of loosing the others, if the weather should be warm, be pleased to order the Bowels to be taken out and some Pepper put into the Body, but no Salt which would spoil the Feathers. and if you please to have some directions put on the box which would prevent delay on the Passage of them. Another labour which I have lately undertaken I hope will give you Pleasure, I mean the making of Prints in Mezzotinto from my Portraits of Illustrous Personages. I am fully confident amongst the number are many dear to you. From the experience I have lately had, I feel my powers to execute in this way the most faithful Liknesses, as I hope to prove by the next Plates that I publish. I have finished a Plate of Doctr Franklin, which I give to the Public as a specimen of the Size and manner of my intended series of Prints, yet I do myself injustice, as this Print is much coarser than the others will be. Please to present my most respectful Compliments to Mrs Washington, and believe me with much respect Dr Sir your very Humble Servant

C.W. Peale

